Name: Commission Regulation (EEC) No 555/92 of 2 March 1992 amending the list annexed to Regulation (EEC) No 3715/91 establishing, for 1992, the list of vessels exceeding eight metres length overall permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 3 . 92 Official Journal of the European Communities No L 60/ 11 COMMISSION REGULATION (EEC) No 555/92 of 2 March 1992 amending the list annexed to Regulation (EEC) No 3715/91 establishing, for 1992 , the list of vessels exceeding eight metres length overall permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres down in Article 1 (2) of Regulation (EEC) No 3554/90 be added to the list annexed to Regulation (EEC) No 3715/91 ; whereas the national authorities have provided all the information in support of the request required pursuant to Article 2 of Regulation (EEC) No 3554/90 ; whereas scrutiny of this information shows that the requirements of the Regulation are met ; whereas the vessels in question should be added to the list, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Regulation (EEC) No 3500/91 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres (3), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 3715/91 (4), as amended by Regulation (EEC) No 554/92 (*), esta ­ blishes for 1992 the list of vessels exceeding eight metres length overall permitted to fish for sole within certain areas of the Community using beam trawls of aggregate length exceeding nine metres ; Whereas the German, Belgian and Dutch authorities have requested that six vessels meeting the requirements laid Article 1 The Annex to Regulation (EEC) No 3715/91 is amended as indicated in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1992. For the Commission Manuel MARlN Vice-President (') OJ No L 288, 11 . 10 . 1986, p. 1 . 0 OJ No L 331 , 3 . 12. 1991 , p. 2. 0 OJ No L 346, 11 . 12. 1990, p. 11 . (4) OJ No L 351 , 20. 12 . 1991 , p. 11 . (*) See page 9 of this Official Journal . No L 60/ 12 Official Journal of the European Communities 5 . 3 . 92 ANNEX The following vessels are added to the list of Regulation (EEC) No 3715/91 : External identification M * . Radio call Port of Engine powerLetters + numbers ot vessel sign ' registry (kW) GERMANY SC 10 Amrum Bank Busum 221 BELGIUM O 49 Steve OPBW Oostende 143 O 82 St. Antoine OPDD Oostende 138 Z 86 Surcouf OPDH Zeebrugge 143 THE NETHERLANDS HA 75 Elisabeth PDWR Harlingen 221 ZK 33 Reitdiep Zoutkamp " 159